DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 09/29/2020, 05/05/2021 and 09/14/2021 is in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic US Patent Application No.:( US 2018/0227873 A1) hereinafter referred as Vrzic.
For claim 18, Vrzic   teaches a network repository network element, comprising:
 at least one processor (814 fig. 8); and 

 receive a first request message from a mobility management network element (paragraph [0062], lines 1-3), wherein the first request message carries a data network name of a session that a terminal device requests to establish (paragraph [0062], lines 9-11)-(paragraph [0063], lines 1-3); 
determine, based on the first request message, at least one target session management network element from session management network elements that support the data network name (paragraph [0069], lines 1-10) and (paragraph [0093], lines 1-11); and
 send an identifier of the at least one target session management network element and information about a service area of the at least one target session management network element to the mobility management network element (paragraph [0076], lines 1-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a) 
Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being un-patentable over Vrzic US Patent Application No.:( US 2018/0227873 A1) hereinafter referred as Vrzic, in view of Kim et al   US Patent Application No.:( US 2021/0168901 A1) hereinafter referred as Kim.
For claim 1, Vrzic teaches a communication method, comprising: 
sending, by a mobility management network element (AMF), a first request message to a network repository network (NRF) element (paragraph [0062], lines 1-3), wherein the first request message carries a data network name of a session that a terminal device requests to establish (paragraph [0062], lines 9-11) -(paragraph [0063], lines 1-3); 
receiving, by the network repository network element, the first request message from the mobility management network element (paragraph [0062], lines 3-8);
 determining, by the network repository network element based on the first request message, at least one target session management network (SMF) element from session management network elements that support the data network name (paragraph [0069], lines 1-10) and (paragraph [0093], lines 1-11); 
sending, by the network repository network element, an identifier of the at least one target session management network element and information about a service area of the at least one target session management network element to the mobility management network element (paragraph [0076], lines 1-16). However, Vrzic disclose all the subject matter of the claimed invention with the exemption of the receiving, by the mobility management network element, the identifier of the 1.
Kim from the same or analogous art teaches the receiving, by the mobility management network element, the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element (paragraph [0097], lines 13-17 and 42-51).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving, by the mobility management network element, the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element as taught by Kim into the registration and slice selection system of Vrzic.   
The receiving, by the mobility management network element, the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element can be modify/implemented by combining the receiving, by the mobility management network element, the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element with the device. This process is implemented as a hardware solution or as firmware solutions of Kim into the registration and slice selection system of Vrzic. As disclosed in Kim, the motivation for the combination would be to use the mobility management network element, the identifier of the at least one target session management and the information about the service area that will help to manage the resources more efficiently for a better communication.
For claim 2, Vrzic teaches the communication method, wherein the information about the service area of the at least one target session management network element is a range in which the at least one target session management network element can provide a service (paragraph [0076], lines 1-16).  
For claim 3, Vrzic teaches the communication method, wherein the range comprises one or more tracking area identities (paragraph [0090], lines 3-8).
For claim 10, Vrzic teaches a communication system, comprising: 
a mobility management network element (AMF) configured to send a first request message (paragraph [0062], lines 1-3), wherein the first request message carries a data network name of a (paragraph [0062], lines 9-11) -(paragraph [0063], lines 1-3); and 
a network repository network element configured to: receive the first request message from the mobility management network element (paragraph [0062], lines 3-8); 
61Atty. Docket No. 4747-55800 (85720960US04) determine, based on the first request message, at least one target session management network element from session management network elements that support the data network name (paragraph [0069], lines 1-10) and (paragraph [0093], lines 1-11); and 
send an identifier of the at least one target session management network element and information about a service area of the at least one target session management network element to the mobility management network element (paragraph [0076], lines 1-16).However, Vrzic disclose all the subject matter of the claimed invention with the exemption of the wherein the mobility management network element is further configured to receive the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element as recited in claim 10.
Kim from the same or analogous art teaches the wherein the mobility management network element is further configured to receive the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element (paragraph [0097], lines 13-17 and 42-51).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein the mobility management network element is further configured to receive the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element as taught by Kim into the registration and slice selection system of Vrzic.    
The wherein the mobility management network element is further configured to receive the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element can be modify/implemented by combining the wherein the mobility management network element is further configured to receive the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element with the device. This process is implemented as a hardware solution or as Kim into the registration and slice selection system of Vrzic.  As disclosed in Kim, the motivation for the combination would be to use the mobility management network element, the identifier of the at least one target session management and the information about the service area that will help to manage the resources more efficiently for a better communication.
For claim 11, Vrzic teaches the communication system, wherein the service area of the at least one target session management network element is a range in which the at least one target session management network element can provide a service (paragraph [0076], lines 1-16).  
Allowable Subject Matter
Claims 4-9, 12-17 and 19-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20220007150-A1
EDGE; Stephen William
US-202100587 48-A1
Liao; Ching-Yu
US-20200205208-A1
Hu; Yong
US-11140649-82
Ryu; Jinsook
US-20190059067-A1
Lee;Soohwan

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642